DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (US2011/0316118) in view of Fiorentino (US 2018/0122785), Chen et al (US 8,159,044) and  Nakashiba (US 7,928,539) . 
	With respect to Claim 1, Uchida et al  discloses a semiconductor device (Figure 1) comprising: a substrate  (Figure 1, 102) having a first region (Figure 1, left portion which comprises transistors 160 and 158) , a second region (Figure 1,  right portion which comprises inductor 120 , and a buffer region (Figure 1, 108 and Figure 14, positioned to the left of the inductor 120) between the first region and the second region; a lower interlayer dielectric layer (Figure 1, lower half of 106; multiple layers disclosed in paragraph 40)  on the substrate (Figure 1, 102); an interconnect (Figure 1,  162)  on a top surface of the lower interlayer dielectric layer on the first region of the substrate; a dummy pattern  (Figure 1, surrounding inductor 120 and Figure 14, 204)  on the top surface of the lower interlayer dielectric layer on the buffer region of the substrate; and an inductor  (Figure 1, 120 and Figure 14, 120) on the second region of the substrate, wherein; the inductor  (Figure 1,  120) includes a conductor (paragraph 40) on the top surface of the lower interlayer dielectric layer. Moreover, Uchida et al adjusts the spacing of the inductor, to be higher or lower, in relation to the interconnects. See Figures 1 and 4 and corresponding text.   
Uchida et al differ from the Claims at hand in that Uchida does not disclose “a conductive line” and “that a top surface of the conductive line is provided at a different level from that of a top surface of the conductor, when viewed in plan, a minimum distance between the dummy pattern and the conductive lines is less than a minimum distance between the dummy pattern and the inductor”, as required by the Claims at hand.
	Fiorentino et al is relied upon to disclose that interconnects in semiconductor devices, comprising inductors, may comprise conductive lines. See paragraphs 34 and 55.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention to use conductive lines in the device of Uchida et al, for their known benefit as disclosed by Fiorentino et al. The use of known components, conductive lines, for their known benefit, as interconnects, would have been prima facie obvious to one of ordinary skill in the art. 
	
Moreover, with respect to the limitation “a top surface of the conductive line is provided at a different level from that of a top surface of the conductor, when viewed in plan, a minimum distance between the dummy pattern and the conductive lines is less than a minimum distance between the dummy pattern and the inductor”, Chen et al is relied upon to disclose the fact that the dielectric layers in the inductor region are thicker than the dielectric layers containing the active components. See colums 1, lines 35-55. Nakashiba discloses a minimum distance between the dummy pattern and the conductive lines is less than a minimum distance between the dummy pattern and the inductor”. See Figure 12 and corresponding text where wiring (50) is closer to dummy pattern (30), than the inductor (10).
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use dielectric layers having individually varying thicknesses in the device as disclosed by Uchida et al and Fiorentino et al, for their known benefit in the art of proper spacing/insulation of the various components and a uniform distribution of metal and dielectric in a transition zone between the inductor and active components, as disclosed by Chen et al and Nakashiba. See column 1, lines 35-55 of Chen et al; and Nakashiba column 1, line 45 to column 2, line 15. Moreover , the Examiner notes that rearrangement of parts is obvious to a practitioner in the art, in the absence of unobvious results. See In re Japikse, 181 F2d . In the present case, it would have been obvious to place the inductor farther apart, in order to prevent the inductor characteristics from being affected by noise generated from other circuit elements. See paragraph 3 of Uchida.  Furthermore, the Examiner notes that changes in size, in the present case the size of the inductor, interconnects and/or dielectric layers are prima facie obvious in the absence of unobvious results, and would result at different levels of the surfaces of the components, and varying spacing. See In re Rose, 220 F 2d 459, 105 USPQ 237 (CCPA 1955).
 
With respect to Claim 2, the references make obvious the limitation “wherein a level difference between a top surface of the dummy pattern and the top surface of the conductive line is less than a level difference between the top surface of the conductor and the top surface of the dummy pattern”, as Chen et al discloses the fact that the dielectric layers in the inductor region are thicker than the dielectric layers containing the active components. See column 1, lines 35-55. Moreover , the Examiner notes that rearrangement of parts is obvious to a practitioner in the art, in the absence of unobvious results. See In re Japikse, 181 F2d . Furthermore, the Examiner notes that changes in size, in the present case the size of the inductor, interconnects and/or dielectric layers are prima facie obvious in the absence of unobvious results, and would result at different levels of the surfaces of the components, and varying spacing. See In re Rose, 220 F 2d 459, 105 USPQ 237 (CCPA 1955).
With respect to Claim 3, the buffer region includes: a first buffer region (Figure 14, peripheral portion on the left which contains many metal dummy patterns 214)  between the first region and the second region; and a second buffer region (Figure 14, area which is between inductor 120, and the peripheral region discussed above)  between the first buffer region and the second buffer region, and the dummy pattern is provided on the first buffer region of the substrate and is not provided on the second buffer region of the substrate. Uchida et al discloses wherein the dummy pattern is not provided on or in the interlayer dielectric layer on the second region of the substrate. See Figure 9 and corresponding text. Moreover, omission of an element and its function is obvious if the function of the element is not desired. See Ex Parte Wu, 10 USPQ 2031 (BPAI 1989).
With respect to Claim 4, the references make obvious the limitation “wherein the top surface of the lower interlayer dielectric layer on the first region of the substrate is provided at a different level from that of the top surface of the lower interlayer dielectric layer on the second region of the substrate”, as  Chen et al discloses the fact that the dielectric layers in the inductor region are thicker than the dielectric layers containing the active components. See column 1, lines 35-55. Moreover , the Examiner notes that rearrangement of parts is obvious to a practitioner in the art, in the absence of unobvious results. See In re Japikse, 181 F2d . Furthermore, the Examiner notes that changes in size, in the present case the size of the inductor, interconnects and/or dielectric layers are prima facie obvious in the absence of unobvious results, and would result at different levels of the surfaces of the components, and varying spacing. See In re Rose, 220 F 2d 459, 105 USPQ 237 (CCPA 1955).
With respect to Claim 5, Uchida et al discloses an upper interlayer dielectric layer (Figure 1, 106 ; top half) on the lower interlayer dielectric layer (Figure 1, 106, bottom half) . The combined references make obvious the limitation “ wherein the upper interlayer dielectric layer includes: a first top surface on the first region of the substrate; and a second top surface on the second region of the substrate and connected to the first top surface, and the first top surface is provided at a different level from that of the second top surface”, as Chen et al discloses the fact that the dielectric layers in the inductor region are thicker than the dielectric layers containing the active components. See column 1, lines 35-55. Moreover , the Examiner notes that rearrangement of parts is obvious to a practitioner in the art, in the absence of unobvious results. See In re Japikse, 181 F2d .  Furthermore, the Examiner notes that changes in size, in the present case the size of the inductor, interconnects and/or dielectric layers are prima facie obvious in the absence of unobvious results, and would result at different levels of the surfaces of the components, and varying spacing. See In re Rose, 220 F 2d 459, 105 USPQ 237 (CCPA 1955).
With respect to Claim 6, the combined references make obvious the limitation “the top surface of the conductive line is coplanar with the first top surface of the upper interlayer dielectric layer; and the top surface of the conductor is coplanar with the second top surface of the upper interlayer dielectric layer”. See Figures 1, 13 and 14 and corresponding text. Moreover, Chen et al discloses the fact that the dielectric layers in the inductor region are thicker than the dielectric layers containing the active components. See column 1, lines 35-55. Moreover , the Examiner notes that rearrangement of parts is obvious to a practitioner in the art, in the absence of unobvious results. See In re Japikse, 181 F2d .  Furthermore, the Examiner notes that changes in size, in the present case the size of the inductor, interconnects and/or dielectric layers are prima facie obvious in the absence of unobvious results, and would result at different levels of the surfaces of the components, and varying spacing. See In re Rose, 220 F 2d 459, 105 USPQ 237 (CCPA 1955).
With respect to Claim 7, the combined references make obvious  a lower conductive line (Figure 1, Uchida et al 162)  on the lower interlayer dielectric layer (Figure 1, Uchida et al bottom half of 106)  on the first region of the substrate; and a lower dummy pattern in the lower interlayer dielectric layer on the buffer region of the substrate, wherein the inductor is not provided in the lower interlayer dielectric layer. See Figure 4 and 13 of Uchida et al. Moreover, omission of an element and its function is obvious if the function of the element is not desired. See Ex Parte Wu, 10 USPQ 2031 (BPAI 1989).
With respect to Claim 8, and the limitation “the dummy pattern is not provided on and in the lower interlayer dielectric layer on the second region of the substrate”, omission of an element and its function is obvious if the function of the element is not desired. See Ex Parte Wu, 10 USPQ 2031 (BPAI 1989).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




AGG
June 13, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812